The opinion of the court was delivered, January 3d 1870, by
Sharswood, J. —
A trust which arises or results by implication or construction of law from payment of the purchase-money of land may unquestionably be established by parol evidence; but then that evidence must be clear and unequivocal in showing that the money was paid at the time. A subsequent payment, however clearly proved, will not answer the requirements of the law. This is well expressed by Chancellor Kent in Botsford v. Barr, 2 Johns. Ch. Rep. 408: “ If A. purchases an estate with his own money, and takes the deed in the name of B., a trust results to A., because he paid the money. The whole foundation of the trust is the payment of the money, and that must be clearly proved. If, therefore, the party who sets up a resulting trust made no payment, he cannot be permitted to show, by parol proof, that the purchase was made for his benefit or on his account. *
* * * Nor would a subsequent advance of money to the purchaser, after the purchase is complete and ended, alter the case. It might be evidence of a new loan, or be the ground of some new agreement, but it would not attach by relation a trust to the original purchase: for the trust arises out of the circumstance that the money of the real and not of the nominal purchaser formed at the time the consideration of that purchase, and became converted into land.” The American cases which confirm this doctrine may be found collected in Mr. Bispham’s edition of Hill on Trustees 97, note. “A resulting trust,” says Mr. Justice Strong, in Barnet v. Dougherty, 8 Casey 372, “ is raised only from fraud in obtaining the title or from payment of the purchase-money, when the title is acquired. Payment of the purchase-money, subsequently, is not sufficient to raise a legal implication of a trust, as all the authorities show.”
John J. Nixon bought the land in question at a public sale by the administrator of his father’s estate under the order of the Orphans’ Court for the payment of debts. Part of the price was paid in cash, and the balance in the individual obligations of the purchaser. There is no evidence that Frances Nixon contributed any money to the cash payment. It may be, however, that when an original verbal agreement between two persons to make a joint purchase is clearly proved, although no part of the hand-money was actually paid at the time by him whose name is not in the articles or deed, yet the subsequent payment of his share in fulfilment of the bargain will relate back to the original agreement and attach to the land as a resulting trust. It is not necessary to determine that in this case. There was undoubtedly evidence *283of repeated admissions by John Nixon that he held the land in partnership with the appellant, and particularly to Asa S. Hanly, “ that she owned as much of the land as he did, as they had bought out the other heirs in partnership, and that she had done as much toward paying for this land as he had.” Unfortunately for the appellant, however, there is no evidence whatever of any such agreement originally, that the purchase at the administrator’s sale should be for their joint use or benefit. On the contrary, the only evidence of what occurred at the time is inconsistent with any such agreement. Jonathan West, the administrator, testified that he heard a conversation between John and Frances Nixon on the day of the sale. “ John had his doubts about buying this property. He hadn’t his mind made up whether to buy or not. Fanny said, if he would buy the farm, she would help him pay for it. In reference to her share of her father’s estate, she left it in this farm.” This certainly contradicts any theory of a joint purchase having been in contemplation. Agreeing to help a person buy a farm is something entirely different from agreeing to join him in the purchase. Had such agreement been reduced to writing, it cannot be pretended that it would have given her any interest in the land. So her leaving her share of her father’s estate in this farm had no significancy whatever regarded as evidence of any such agreement. Had there been a joint purchase, her share would have been a credit on the purchase-money — would have been paid and extinguished, and therefore in no sense left in the land. The evident meaning was that, as an accommodation to John, she would not insist upon the payment of her share of the purchase-money immediately, but hold it as a claim upon the land.
We concur, therefore, with the learned judge below in the opinion that the evidence in the case was not sufficient to raise a resulting trust, which renders unnecessary the consideration of whether the limitation provided by the sixth section of the Act of April 22d 1866, Pamph. L. 533, barred the right of the appellant.
Decree affirmed and appeal dismissed at the costs of the appellant.